CULLEN, Commissioner.
Lewis A. Rigsby appeals from the property-division and alimony provisions of a divorce judgment granted to his wife Pat-tie.
Lewis and Pattie are respectively 43 and 42 years of age. After 23 years of marriage they had accumulated a house worth $8,000, household furniture and furnishings, a bank account of $3,138.37, a Ford worth $1,300 and a Volkswagen worth $1,000. Lewis was earning as a skilled laborer around $450 per month in take-home pay, and was receiving a veteran’s disability check of $89 per month. Pattie was earning as a sales clerk around $300 per month in take-home pay.
The judgment awarded Pattie the house, the furniture and furnishings, $3,000 in cash, the Volkswagen car, and $100 per month periodic alimony.
The judgment departs so far from the applicable principles of property division and alimony, as restated in Colley v. Colley, Ky., 460 S.W.2d 821, that we are constrained to reverse the judgment with directions to the trial court to reconsider the case in the light of Colley.
Lewis complains that the fee required by the judgment to be paid by him to Pattie’s attorney is excessive, but the amount by which it is claimed to be excessive is too insignificant to warrant attention.
The judgment is reversed with directions for further proceedings in conformity with this opinion.
All concur.